DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 and 9-15 have been examined.
Claims 8 and 16 are canceled by the Applicant.
Response to Arguments
Applicant's arguments filed on 06/22/2022 have been fully considered but they are not persuasive.
With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not abstract idea. With respect to U.S.C. 101 rejection, Applicant is of the opinion that claims are not abstract idea. Claims solve a physical, real-world interactivity problem, namely, requiring a second presentation of the contactless payment device (i.e. a second card tap). The claimed contactless payment device and method solve this physical, real-world interactivity problem by reducing an amount of physical interaction that the contactless payment device requires in order to provide both DCC and contactless payment services. By storing the cryptogram, the improved contactless payment device reduces the number of physical interactions. However, Examiner respectfully disagrees. 
The claimed steps/functions are not directed to solve any interactivity problem or improvement to the functionality of the contactless payment device. Rather, the steps/functions are directed to performing a transaction. The claims do not recite any steps that solve any interactivity problem or improvement to the functionality of the contactless payment device.
The claims recite performing a transaction which is an abstract idea. Specifically, the claims recite receiving…payment data…; storing the received payment data…; determining whether the transaction….; generating an authorization request message…; and transmitting the generated authorization request message…, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving payment data, storing the payment data, determining the transaction will complete in foreign currency or local currency and based on determining generating authorization request and transmit the request to the remote location which is a process that deals with commercial or legal interactions including sales activities or business relations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Therefore, the rejection is maintained.
With respect to 112(b), Applicant is of the opinion that amendments overcome the rejection. However, Examiner respectfully disagrees. Claims 1 and 9 recite “generate an authorization request message; determine whether…; in response to determination that the…, generating the authorization request message…; in response to determination that the…., generate the authorization request message…”. it is unclear the manner authorization request message generated before the determination while claim recite authorization request message is generated in response to determination OR the authorization request message generated twice.
With respect to U.S.C. 103, Applicant is of the opinion that prior art fails to teach “cryptogram”. However, Examiner respectfully disagrees. Malhotra discloses: identifier i.e. payment instrument detail receives from payment carrier, storing the identifier and including in the authorization message (See paragraph 0025-0026, 0045-0046 and 0057). The, identifier i.e. details of payment instrument perform the same functions as cryptogram. Therefore, it is equivalent to cryptogram because the user of the cryptogram is same as identifier. Further, how cryptogram is generated is not part of the claim. Additionally, rejection is moot in view of new ground of rejection.
Further, Applicant is of the opinion that Cleven requires the payment card to be re-presented after currency conversion has been selected. However, Examiner respectfully disagrees. Cleven discloses: Data is wirelessly read from memory in a Contactless Consumer Portable Transaction Payment Device (CCPTPD). There is derived, at least in part from the data read from the CCPTPD, account information that includes an Application Currency Code (ACC) corresponding to a second currency and an identifier for the account upon which the transaction is to be conducted. It is then determined from the parsed data whether the account information identifies a domestic account or international account. When the account information identifies an international account, it is determining whether the second currency is Supported for dynamic currency conversion. When the second currency is Supported for dynamic currency conversion, there is obtained a conversion factor that includes a conversion rate from the first currency to the second currency plus any additional currency conversion charges, and the conversion factor is applied to the total amount in the first currency to derive a total amount in the second currency. When the input indicates that the total amount in the second currency for the transaction is acceptable by the consumer, the authorization request message is formed so as to include the total amount in the second currency. After the authorization request message is formed, it is sent, for delivery to a logical address for an acquirer for the merchant, along with information sufficient to identify the account upon which the transaction is to be conducted. (See paragraph 028). At step 208, if the Application Currency Code (EMV Tag 9F42) is found in the data read contactlessly from the CCPTPD, method 200 moves to step 210 at which the POS may determine if the transaction is DCC eligible at step 214 and, if so, then method 200 proceeds to step 216 at which a calculation is made as to the DCC offer.(paragraph 0045); At step 216 where a calculation is made as to the DCC offer, if the transaction is eligible for DCC, however identified, the transaction will use the same means to obtain a currency conversion rate as is the case for standard non-smart card (i.e., non-chip) logic. The holder of the CCPTPD should then be offered the DCC option according to payment system rules (paragraph 0046). If the amount and/or the transaction currency were not requested in the EMV's list, method 200 moves to step 224 where the POS should continue with the amount and currency adjusted according to the DCC selection (See paragraph 0047)
Applicant cited portion from the prior art (such as Fig 2 and paragraph 0047) does not recite that the payment card to be re-presented after currency conversion has been selected. Therefore, rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In the instance case, claims 1-7 are directed to a system, 9-15 are directed to method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite performing a transaction which is an abstract idea. Specifically, the claims recite receiving…the data…; storing the received data…; determining whether a foreign currency or the terminal currency….; generating an authorization request message…; and transmitting the generated authorization request message…, which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps receiving payment data, storing the payment data, determining the transaction will complete in foreign currency or local currency and based on determining generating authorization request and transmit the request to the remote location without requiring payment carrier to be presented again which is a process that deals with commercial or legal interactions including sales activities or business relations. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, contactless payment carrier reader, communication module, controller, terminal device, merely use a computer as a tool to perform an abstract idea. Specifically, the contactless payment carrier reader, communication module, controller, terminal device performs the steps of receiving payment data, storing the payment data, determining the transaction will complete in foreign currency or local currency and based on determining generating authorization request and transmit the request to the remote location without requiring payment carrier to be presented again. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of the contactless payment carrier reader, communication module, controller, terminal device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of performing a transaction. As discussed above, taking the claim elements separately, contactless payment carrier reader, communication module, controller, terminal device performs the steps of receiving payment data, storing the payment data, determining the transaction will complete in foreign currency or local currency and based on determining generating authorization request and transmit the request to the remote location without requiring payment carrier to be presented again. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of performing a transaction. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
Dependent claims further describe the abstract idea of performing a transaction. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recite “a cryptogram for a transaction amount in the terminal currency” this limitation was not described in the specification. 
Specification discloses: If it is determined the transaction will be completed in a foreign currency, an authorization request message of a first type is generated. An authorization request message of the first type includes a foreign currency indicator identifying the foreign currency; a converted transaction amount in the foreign currency, a terminal currency indicator identifying the terminal currency, the transaction amount and the cryptogram. (S204). The cryptogram is the same cryptogram generated at S201. (See Publication paragraph 0023) but does not recite the limitation above.
Claims 2-7 and 10-15 are also rejected as each depends from claim 1 and 9 respectively.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “generate an authorization request message; determine whether…; in response to determination that the…, generating the authorization request message…; in response to determination that the…., generate the authorization request message” . it is unclear the manner authorization request message generated before the determination while claim recite authorization request message is generated in response to determination OR the authorization request message generated twice. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”
Claims 1 and 9 recite “in response to a determination that the foreign currency should be used, generate the authorization request message as a first type including: a foreign currency indicator identifying the foreign currency, a converted transaction amount, the converted transaction amount corresponding to the transaction amount converted to the foreign currency, a terminal currency indicator identifying the terminal currency, the transaction amount, and the cryptogram for the transaction amount in the terminal currency;” It is unclear to one of the ordinary skill in the art the manner “the cryptogram for the transaction amount in the terminal currency” is used in authorization request message in response to a determination that the foreign currency should be used. (In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989), MPEP 2173.02 (III)(B)) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process”. For the purpose of examination claim is interpret as a cryptogram for the transaction amount.
Claims 2-7 and 10-15 are also rejected as each depends from claims 1 and 9 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-7, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cleven (US 20100036741) in view of Malhotra (US 20160132965) in further view of ITWARU (US 20130211929).
With respect to claims 1 and 9 Cleven discloses: 
a contactless payment carrier reader configured to communicate with a contactless payment carrier (See paragraph 0016, 0032);
a communication module configured to communicate messages with a remote location (See paragraph 0032, 0035 and 0039);
a controller, configured to: receive, from the contactless payment carrier reader, data from a contactless payment carrier (See paragraph 0019 and 0042);
store the received data (See paragraph 0027);
generate an authorization request message (See paragraph 0028 and 0042)
determine whether the foreign currency or the terminal currency should be used, the foreign currency being a currency that differs from the terminal currency (See paragraph 0028 and 0042);
in response to determination that the foreign currency should be used, generate the authorization request message as a first type, including data (See paragraph 0028 and 0042);  
in response to determination that the terminal currency should be used, generate the authorization request message as a second type, including the terminal currency indicator, the transaction amount (See paragraph 0028 and 0042);
transmit, via the communication module, the generated authorization request message to the remote location without requiring the contactless payment carrier to be presented again in order to retransmit the data to the payment terminal device regardless of whether the authorization request message is the first type or the second type (See paragraph 0028, 00045 and 0047);
Cleven does not explicitly disclose: data comprises a cryptogram for a transaction amount in the terminal currency and authorization message include a foreign currency indicator identifying the foreign currency; a converted transaction amount, the converted transaction amount corresponding to the transaction amount converted to the foreign currency, a terminal currency indicator identifying the terminal currency, the transaction amount and the cryptogram for the transaction amount in the terminal currency.
Malhotra discloses: payment data comprises identifier for the transaction amount and authorization message include a foreign currency indicator identifying the foreign currency; a converted transaction amount, the converted transaction amount corresponding to the transaction amount converted to the foreign currency, a terminal currency indicator identifying the terminal currency, the transaction amount and the identifier for the transaction amount. (See paragraph 0025-0026, 0045-0046 and 0057).
Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the Cleven reference with Malhotra reference in order to add any information describe in the Malhotra in order to conduct dynamic currency conversion (Malhotra paragraph 0001).
Cleven in view of Malhotra does not explicitly disclose payment data comprises cryptogram. ITWARU discloses: payment data comprises cryptogram and forward in the transaction authorization request (See paragraph 0055). Therefore, it would have been obvious to one of the ordinary skills in the art at the time invention was filed to modify the combination of Cleven and Malhotra references with ITWARU reference in order to provide secure transaction (ITWARU paragraph 0049). 
In addition with respect to “authorization message include a foreign currency indicator identifying the foreign currency; a converted transaction amount, the converted transaction amount corresponding to the transaction amount converted to the foreign currency, a terminal currency indicator identifying the terminal currency, the transaction amount and the cryptogram for the transaction amount” this is nonfunctional descriptive material because it just describe the data included in the authorization request message while data included in the authorization request message is not use to perform any of the recited steps/functions. Therefore, it has been held that the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

With respect to claims 2 and 10 Cleven in view of Malhotra and in further view of ITWARU discloses all the limitations as described above. Cleven further discloses: determine eligibility for a currency conversion service; receive a user selection indicating whether the use of the currency conversion service has been selected; and upon receipt of a user selection that the use of the currency conversion service has been selected, determine that the foreign currency should be used. (See paragraph 0025, 0047). Additionally (Malhotra paragraph 0046).

With respect to claims 3 and 11 Cleven in view of Malhotra and in further view of ITWARU discloses all the limitations as described above. Cleven further discloses: detect, based on the data, that the contactless payment carrier is associated with a currency that differs from the terminal currency and/or that the contactless payment carrier is associated with a country that differs from a country associated with the payment terminal device (See paragraph 0026).

With respect to claims 6-7 and 14-15 Cleven in view of Malhotra and in further view of ITWARU discloses all the limitations as described above. Cleven further discloses: requesting the data from the contactless payment carrier; transmitting a request to the contactless payment carrier, the request comprising the transaction amount and the terminal currency (See paragraph 0044-0045).

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cleven (US 20100036741) in view of Malhotra (US 20160132965) in further view of ITWARU (US 20130211929) and Sivapathasundram (US 20120036063 ‘hereafter Siva”).
With respect to claims 4 and 12 Cleven in view of Malhotra and in further view of ITWARU discloses all the limitations as described above. Cleven in view of Malhotra and in further view of ITWARU does not explicitly disclose: determine that the transaction amount is above a pre-determined threshold. Siva discloses: determine that the transaction amount is above a pre-determined threshold (See paragraph 0109, 0136). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of Cleven, Malhotra and ITWARU references with Siva reference in order to save computer resources.

With respect to claims 5 and 13 Cleven in view of Malhotra and in further view of ITWARU discloses all the limitations as described above. Cleven in view of Malhotra and in further view of ITWARU does not explicitly disclose: generating an authorization request message of the first type comprises including the foreign currency indicator and the converted transaction amount in the preliminary authorization request message; and if it is determined that the terminal currency should be used, generating the authorization request message as the second type comprises using the preliminary authorization request message as the authorization request message of the second type. Siva discloses: generating an authorization request message of the first type comprises including the foreign currency indicator and the converted transaction amount in the preliminary authorization request message; and if it is determined that the terminal currency should be used, generating the authorization request message as the second type comprises using the preliminary authorization request message as the authorization request message of the second type (See paragraph 0007, 0111, 0120, 0127 and 0139). Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was filed to modify the combination of Cleven, Malhotra and ITWARU references with Siva reference in order to automatic determination of a currency for dynamic currency conversion (See Siva paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685